DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election to the species 1) block co-polymer ethylene-propylene monomer (EPM) as a substrate, (2) tacky polymer as a treatment layer, and (3) a polymer film as a backing, of claims 1-20 in the reply filed on 10/25/22 is acknowledged. Upon further the considerations the species election is herewith withdrawn.
Information Disclosure Statement

No IDS has been filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Venkateshwaran et al. (US6727401B1).
Venkateshwaran et al. teaches a device for treating antifungal infections of toenails and fingernails is made up of an occlusive backing layer and a pressure sensitive adhesive matrix layer in which is uniformly dispersed an effective amount of an antifungal agent and, optionally, a chemical enhancer. The matrix layer has a first surface adhering to the backing layer and a second surface adapted to be in diffusional contact with the infected nail.
Matrix patches are formed by admixing the drug/adhesive and enhancer if present in a fluid or spreadable form. A uniform depth or thickness of admixture is spread or cast on a protective pealable release liner and a film backing is placed on the opposite side of the admixture to form a film sandwich with the drug/adhesive/enhancer in the center (reads on card). The film sandwich is then die cut into the appropriate size (the teaching of die cut into the appropriate size reads on the first, second, third, etc. size described in the claim) and pouched in a protective pouch until ready for application (reads on packet). For use, the pealable release liner is removed and the drug/adhesive/enhancer matrix is applied directly to the nail and surrounding skin (reads on extends over front, bed, and sides of toenail). The drug and enhancer migrate from within the adhesive matrix to the nail and skin surface. The enhancer, as here presented, functions to increase the flux of drug through the skin and increase the penetration of the drug into and through the nail. Importantly, the occlusive backing of the patch holds the drug against the nail and skin to increase the migration of the drug from the matrix patch into the nail and associated skin.  The reference teaches suitable pressure sensitive adhesives may include acrylic copolymer adhesives or “acrylic adhesive,” (e.g. National Starch Durotak 80-1196 and Monsanto Gelva 737), rubber based adhesives or “rubber adhesive,” such as polyisobutylene or “PIB adhesive,” (e.g. Adhesive Research MA-24) and silicone based adhesives or “silicone adhesive,” (e.g. Dow Bio-PSA) (reads on claims 14-20). However, any other suitable pressure sensitive adhesives may also be used which are compatible with the active permeant and enhancer when utilized. Example VII teaches the use of glycerin and fluconazole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Venkateshwaran et al. (US6727401B1), as applied to 1-8 and 12-20, in view of Mast (US 4745934 A). 
Venkateshwaran et al. fails to specify the additional health promoting agents.
Mast teaches a highly tacky continuous, generally self-sustaining film of pressure sensitive adhesive (formed by combining two pre-formed pressure sensitive adhesive films) without any imbedded supporting film uniquely useful for the bonding of two variably curved surfaces in superposed relationship, especially where said two surfaces are a natural fingernail and a superimposed plastic artificial fingernail comprising ingredients such as tackifiers polyterpene resins, gum resins, rosins, oil soluble phenolic resins, petroleum hydrocarbon resins, and plasticizers: Mineral oil and lanolin. 
At the time of filing, a person of ordinary skill in the art would have found it obvious to combine the plasticizers. One would have been motivated to combine the plasticizers because Mast teaches pressure sensitive adhesives for nails comprise Mineral oil and lanolin as plasticizers.  Hence, a skilled artisan would have reasonable expectation that the Mineral oil and lanolin would have similar efficacy (plasticizing) in the Venkateshwaran et al.’s pressure sensitive adhesive matrix. 

Reference of relevance Susilo et al. (Nail penetration of sertaconazole with a sertaconazole-containing nail patch formulation. Am J Clin Dermatol. 2006;7(4):259-62. doi: 10.2165/00128071-200607040-00007. PMID: 16901186.). 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627